DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2021; 5/14/2021 and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Status
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-18; 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOUN et al (US 2014/0353670 A1-IDS presented prior art, hereafter Youn).
Re claim 1, Youn discloses in FIG. 5 (with references to FIGS. 1-4 and 13) a display device, comprising:
a substrate (101; ¶ [0040]) including a display area (AA; ¶ [0040]) and a non-display area (NA; ¶ [0040]);
a plurality of pixels (PAs; ¶ [0040]) provided in the display area (AA);
a first insulating layer (104; ¶ [0040]) disposed on the substrate (101) and having a removed area (BH1; ¶ [0066]) in a bending area (BA; ¶ [0060]) of the non-display area (NA);
a second insulating layer (106; ¶ [0066] and [0079]) overlapping (¶ [0067]) with the removed area (BH1) of the first insulating layer (104);
first lines (GL; ¶ [0039]) provided on the substrate (101) and connected (¶ [0040]) to the plurality of pixels (Pas); and
second lines (LK; ¶ [0039]) provided on the second insulating layer (106) and connected (¶ [0040] and [0074]) to the first lines (GL),
wherein the second lines (LK) pass through an overlapping area (LKH; ¶ [0074]) in which the first lines (GL) overlap (connect) with the second lines (LK) so as to extend to the bending area (BA).

Re claim 2, Youn discloses the display device of claim 1, wherein a side portion of the removed area (BH1) of the first insulating layer (104) has an inclination (slanted) in a cross-sectional view (left-to-right).

Re claim 3, Youn discloses the display device of claim 1, wherein the second insulating layer (106) contacts (physically touches) the substrate (101) in the removed area (BH1) of the first insulating layer (104).
Re claim 4, Youn discloses the display device of claim 3, wherein: the first lines include (GL) first pads (area around LKH) provided at an end of each first line (GL); the second lines (LK) include second pads (area around LKH) provided at an end of each second line (LK); and the first pads (area around LKH) and the second pads (area around LKH) overlap (coincide) with each other.
Re claim 5, Youn discloses the display device of claim 4, wherein: the first insulating layer (104) includes at least one contact hole (LKH; ¶ [0074]) in an area in which the first pads (area around LKH) overlap (coincide) with the second pads (area around LKH); and the first pads (area around LKH) and the second pads (area around LKH) are connected (electrically and physically; ¶ [0074]) to each other through the at least one contact hole (LKH).

Re claim 13, Youn discloses the display device of claim 1, further comprising: a third insulating layer (105; ¶ [0040]) provided on the first (104) and second insulating layers (103), wherein the third insulating layer (105) includes an opening (PDH; ¶ [0077]) of which a portion is removed along an edge (NA1; ¶ [0066]) of the display area (AA).
Re claim 14, Youn discloses the display device of claim 13, wherein each pixel (PA) comprises: an active pattern (111; ¶ [0046]) provided on the substrate (101); a gate insulating layer (103; ¶ [0046]) provided on the active pattern (111); a gate electrode (113; ¶ [0046]) provided between the gate insulating layer (103) and the first insulating layer (104); a source electrode (114a; ¶ [0046]) and a drain electrode (114b; ¶ [0046]) provided on the first insulating layer (104); a first electrode (121; ¶ [0053]) provided on the third insulating layer (105) and connected to the drain electrode (114b); an organic layer (123; ¶ [0006] and [0053])  provided on the first electrode (121); and a second electrode (124; ¶ [0053])  provided on the organic layer (123).

Re claim 15, Youn discloses the display device of claim 14, wherein: at least a portion of the first lines (GLs) is provided on the same layer (103) and with substantially the same material (¶ [0051] and [0103]) as the gate electrode (113); and at least a portion of the second lines (LKs) is provided on the same layer (104) and with substantially the same material (¶ [0103]) as the source electrode (114a) and the drain electrode (114b).

Re claim 16, Youn discloses the display device of claim 1, wherein the overlapping area (coincidence of pad areas of GL/LK around LKH) is disposed closer (nearer) to the display area (AA) than the second insulating layer (106) in a cross-sectional view (left-to-right).

Re claim 17, Youn discloses the display device of claim 1, wherein the first insulating layer (104) comprises an inorganic material (¶ [0063] and [0069]).

Re claim 18, Youn discloses the display device of claim 1, wherein the overlapping area is disposed between (outermost ends of) the bending area (BA at right hall of BH1) and the display area (PA regions of AA).

Re claim 19, Youn discloses in FIG. 5 (with references to FIGS. 1-4 and 13) a display device, comprising:
a substrate (101; ¶ [0040]) including a display area (AA; ¶ [0040]) and a non-display area (NA; ¶ [0040]);
a plurality of pixels (PAs; ¶ [0040]) provided in the display area (AA), each of the plurality of pixels (PA) having at least one transistor (TFT; ¶ [0042]) and a light emitting device (EL; ¶ [0042]) connected to the at least one transistor (TFT);
a first insulating layer (104; ¶ [0040]) disposed on the substrate (101) and having a removed area (BH1; ¶ [0066]) in a bending area (BA; ¶ [0060]) of the non-display area (NA);
a second insulating layer (106; ¶ [0066] and [0079]) overlapping (¶ [0067]) with the removed area (BH1) of the first insulating layer (104);
first lines (GL; ¶ [0039]) provided on the substrate (101) and connected (¶ [0040]) to the plurality of pixels (PAs);
second lines (LK; ¶ [0039]) provided on the second insulating layer (106) and connected (¶ [0040] and [0074]) to the first lines (GL),
wherein the at least one transistor (TFT) includes an active pattern (111; ¶ [0046]) disposed on the substrate (101), a gate electrode (113; ¶ [0046]) disposed on the active pattern (111), and a source electrode (114a; ¶ [0046]) and a drain electrode (114b; ¶ [0046]) each connected to (¶ [0049]-[0050]) the active pattern (111);
at least a portion of the first lines (GLs) is provided on the same layer (103) and with substantially the same material (¶ [0051] and [0103]) as the gate electrode (113);
at least a portion of the second lines (LKs) is provided on the same layer (104) and with substantially the same material (¶ [0103]) as the source electrode (114a) and the drain electrode (114b); and
the second lines (LK) pass through an overlapping area (LKH; ¶ [0074]) in which the first lines (GL) overlap (connect) with the second lines (LK) so as to extend to the bending area (BA).

Re claim 20, Youn discloses the display device of claim 19, wherein a side portion of the removed area (BH1) of the first insulating layer (104) has an inclination (slanted) in a cross-sectional view (see claim 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of KIM et al (US 2014/0145153 A1-IDS presented prior art, hereafter Kim).
Re claim 6, Youn discloses the display device of claim 4, further comprising: an insulating interlayer (103; ¶ [0040]) provided below the first insulating layer (104) and having a removed area (BH1) in the bending area (BA) of the non-display area (NA), wherein the first lines (GL) include second sub-lines (portions of GL extending away from LKH toward BA) provided on the insulating interlayer (103).
Youn fails to disclose the first lines (GL) include first sub-lines provided below the insulating interlayer.
However,
Kim discloses in FIGS. 6 and 7 (with references to FIGS. 1, 4 and 5) a display device, comprising: first lines (GL1 310/GL2 220; ¶ [0074]; [0081] and [0084]), wherein the first lines (310/220) include first sub-lines (extension of 311 into 210 in FIG. 6) provided below an insulating interlayer (123; ¶ [0049]), and wherein the first lines (310/220) include second sub-lines (220 extended toward DA as in FIG. 1) provided on (above) the insulating interlayer (123).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Youn to include first lines include first sub-lines provided below an insulating interlayer, and wherein the first lines include second sub-lines provided on the insulating interlayer, as disclosed by Kim, in order to form a switching TFT transistor having a gate line formed the insulating interlayer, where the switching TFT transistor a fast turn-on or turn-off operation, and may reduce a parasitic capacitance occurring between a gate electrode and an active layer, where an optimal pixel circuit structure for an OLED may be realized (Kim; ¶ [0063]).

Re claim 7, Youn and Kim disclose the display device of claim 6, wherein the first sub-lines (of 311/220 of Kim) and the second sub-lines (of 331/333 of Kim) are alternately arranged (¶ [0074]-[0076]) when viewed in a plan view (FIG. 4) as part of the switching TFT transistor having a gate line formed the insulating interlayer discussed in claim 6.

Re claim 8, Youn and Kim disclose the display device of claim 6, further comprising: a third insulating layer (Kim: gate insulator 113; ¶ [0085]) provided on first (gate insulator 123; ¶ [0085]) and second (interlayer insulation layer 105; ¶ [0086]) insulating layers, wherein the second lines (331/333) include third sub-lines (extensions of 331) provided on the first insulating layer (123) and fourth sub-lines (extensions of 333) provided on the third insulating layer (gate insulator 113) as part of the switching TFT transistor having a gate line formed the insulating interlayer discussed in claim 6.

Re claim 9, Youn and Kim disclose the display device of claim 8, wherein the third sub-lines (of 331 in FIG. 6 of Kim) and the fourth sub-lines (of 333 in FIG. 7 of Kim) are alternately arranged (¶ [0074]-[0076]) when viewed in a plan view (FIG. 4) as part of the switching TFT transistor having a gate line formed the insulating interlayer discussed in claim 6.

Re claim 10, Youn and Kim disclose the display device of claim 9, wherein the first sub-lines (of 331 of Kim) are connected to (¶ [0083]) the third sub-lines (of 311 in FIG. 7 of Kim), and the second sub-lines (of 220) are connected to (¶ [0083]) the fourth sub-lines (of 333 in FIG. 7) as part of the switching TFT transistor having a gate line formed the insulating interlayer discussed in claim 6.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of JEONG et al (US 2011/0012203 A1-IDS presented prior art, hereafter Jeong).
Re claim 11, Youn discloses the display device of claim 5.
But, fails to disclose wherein the second insulating layer (106) has a hole to expose an upper surface of the first insulating layer (104) in a position corresponding to the first and second pads (overlapping areas of GL and LK around LKH) when viewed in a plan view.
However,
Jeong discloses in FIG. 2B a display device comprising: a second insulating layer (165; ¶ [0048]), wherein the second insulating layer (165) has a hole (opening above 163; ¶ [0047]) to expose an upper surface (left/right upper edges) of a first insulating layer (160; ¶ [0048]) in a position corresponding to the first and second pads (overlapping areas of lines GL 125, 150 and 171; ¶ [0036]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact holes of Youn to include a hole to expose an upper surface of the first insulating layer in a position corresponding to the first and second pads when viewed in a plan view as taught by Jeong to provide
landing areas or stepped-shaped contacts.

Re claim 12, Youn discloses the display device of claim 11.
But, fails to disclose wherein the hole is provided in a position corresponding to the at least one contact hole of the first insulating layer when viewed in a plan view.
	However, the holes of Jeong would be formed to coincide with the first and second pads of Kim to form the contacts discussed for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892